Citation Nr: 1728707	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for legal entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had recognized guerilla service from March 1945 to September 1945.  The appellant has filed benefit claims as the Veteran; however, he has fraudulently assumed the Veteran's identity.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  A November 2010 VA administrative decision determined that the appellant had fraudulently assumed the Veteran's identity.  The appellant filed a timely notice of disagreement and statement of the case was issued in April 2013 but the appeal was not perfected.

3.  Evidence added to the record since the last final November 2010 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's claim of legal entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The November 2010 administrative decision that found that the appellant did not have legal entitlement to VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the appellant's claim of legal entitlement to VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.       § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

An April 2015 administrative decision informed the appellant that his service connection claim had been denied as the evidence showed that he had previously been denied for VA benefits due to a fraudulent identity.  Although the appellant had not been provided such notice prior to the issuance of the administrative decision, there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records as well as VA administrative decisions have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Petition to Reopen

A.  Statutes and Regulations

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B.  Merits

A November 2010 VA administrative decision found that the appellant committed fraud in the pursuit of VA benefits by fraudulently assuming the Veteran's identity.  The decision referenced a field investigation, which found that the appellant appeared to be much younger in appearance than the Veteran's age of 99 years and that there were multiple inconsistencies between the appellant's benefit application and interview.  Such inconsistencies included discrepancies in the names of the Veteran's wife and children and that the appellant answered questions when informed that the investigation would not be completed without his testimony after his daughter had reported that he was deaf and that he did not know the Filipino language.  Therefore, the appellant forfeited of all rights, claims and benefits under the laws administered by VA.  See 38 U.S.C.A.§ 6103(a).  The appellant subsequently filed a notice of disagreement but did not perfect his appeal.  Hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence was received prior to the expiration of the appeal period stemming from the November 2010 administrative decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

At the time of the November 2010 administrative decision and April 2013 statement of the case, the record included a copy of Republic of Philippines identification card, a copy of a postal identity card, a copy of a debit card, a certification from the Armed Forces of the Philippines, an Application for Old Age Pension from the Republic of Philippines, an Acknowledgement from the Republic of the Philippines Department of the Treasury, a service history from the National Archives Records Administration, an August 2010 VA Field Investigation report and a December 2010 statement from M. M.

An August 2010 VA Field Examination Report indicates that the appellant was personally interviewed at his residence and that the appellant's daughter informed the investigator that he did not know the Filipino language and that he could not hear.  However, when the investigator told them that the investigation would not be completed without the testimony from the appellant, the appellant replied to the queries propounded to him.  The appellant then identified his only spouse and children, reported that he had no other children except those he listed, reported that he had no previous marriages and that could not provide his military history or the name of his commanding officer.  The Field Investigator further noted that the Philippine Army Personnel records indicated that the Veteran was born in 1911, that the Veteran would now be 99 years old and that the physical appearance of the appellant was not for the age of 99 in the Field Investigator's observation.  

A December 2010 statement from M. M. argued that the appellant had a second family and children and that was why his other wives and children were included in the application and supporting documents.  The author also indicated that the there was a communication gap between the Field Investigator and the appellant's daughter, and that it was the daughter who was unable to hear and the daughter did not state that the appellant could not speak the Filipino language.
The appellant filed a claim for benefits in February 2014.  In this case, no new and material evidence has been submitted which bears upon the matter of whether the appellant did not knowingly and intentionally fraudulently assumed the identity of the Veteran.  An August 2014 affidavit from M. M. and S. M. states that the appellant's first wife, as well as all the children he had with her, had died.  A July 2014 certification from S. D. indicates that the appellant was known to the author and that he was officially a member of the recognized guerillas.

In an August 2016 Report, a VA Field Investigator found that the appellant was
known as H.N.S. in the neighborhood, that he was never known to his neighbors as the Veteran, that he had fathered three children with a different surname and that he could not produce any credible document or identification card that supported that he was the Veteran.  Two neighbors identified a photograph of the appellant was being H.N.S. and reported that he lived with his wife and three children.  The appellant's daughter reported that she and her two siblings had a different surname from the appellant and her mother and that she could not tell the name of the appellant's first wife, the names of their children or their whereabouts.  The Field Investigator noted that the appellant's daughter could not logically explain why the surname of the appellant's children by his second wife was a different name.  When asked why the appellant was known to neighbors by the name of H.N.S., the appellant's daughter asserted that the Field Investigator misheard the name and insisted that the appellant had never used that name.

The Field Investigator noted that the appellant was unable to tell the date of his birth, his estimated age at present, the respective ages of his three children with his first wife and the current location of these children when interviewed.  When asked the identity of his oldest child, the appellant did not respond and instead pretended to have impaired hearing and that he did not understand the Filipino language.  However, the Field Investigator noted that the appellant was able to respond to questions in a soft and low voice in the Filipino language during his unguarded moments.  The Field Investigator observed that the appellant was well coached and preferred to be silent when questioned in matters which he was not briefed of the answers.  The Field Investigator noted that the appellant reported that his mother's name was M.I. but was unable to provide the name of his father as his daughter and wife interrupted the questioning and battled with the appellant in their native language, which made him stop answering.  He then begged to stop the questioning due to his old age, poor physical and mental condition and requested that his VA benefit be released as he needed for medical expenses.  When confronted with the information that he was known in the neighborhood as H.N.S., the daughter disclosed that this name was acquired after he went on a pilgrimage to Mecca many years ago.  The Field Investigator noted that the daughter had previously vehemently denied that the appellant's name was H.N.S. and had asserted that the Field Investigator just misheard the name.

The August 2016 VA Field Investigator further noted that an interview was conducted with a long time neighbor, who was interviewed alone, on the same day as the appellant and in front of the appellant's house.  The neighbor identified as photograph of the appellant as H.N.S. and reported that the appellant had resided with his current wife in that place since 1975.  The neighbor did not know of any information about the appellant having an alias of the Veteran's name.  The neighbor also indicated that he had resided in his current residence since prior to 1975.

The August 2016 VA Field Investigator noted that the surname of the appellant and that of his three children was the surname of his deceased mother, that he acquired the surname H.N.S. on a pilgrimage to Mecca, that the appellant declined to present a birth certificate of the children to show his name as the father, and there were no disinterested persons in the neighborhood who could attest that the appellant was known as the Veteran.  The Field Investigator noted that the Veteran would be 105 years old now, that the appellant does not have physical features or mental condition which showed that he was of that age, that he did not manifest any sign of senility and that his answers were in accordance with the questions asked.  The Field Examiner further noted that the appellant was observed to be smart and that he demonstrated feigning poor mental and physical condition whenever he sensed his answers to the questions would reveal his true identity.

The Board finds that such submissions are cumulative or redundant of the evidence of record at the time of the November 2010 administrative decision and April 2013 statement of the case.  Specifically, the August 2014 affidavit provides yet another explanation for the appellant's inconsistent statements regarding the identity of his wife and children while the July 2014 certification simply states that the appellant was known to the author.  However, these statements are duplicative of those made by the appellant in connection with his previous benefit claim.  The August 2016 VA Field Investigation report provides detailed and extensive evidence that the appellant has fraudulently assumed the identity of the Veteran.  As the basis for the forfeiture was that the appellant had knowingly and fraudulently assumed the Veteran's identity, for evidence to be new and material, it would have to demonstrate that the appellant had not misrepresented that fact.  

The evidence and argument submitted to reopen this claim is cumulative and redundant of statements made by the appellant, which were already on file at the time of the original forfeiture decision, and considered in November 2010.  The appellant had previously asserted that he had a second family and children, that he had difficulty hearing and that he did not understand the Filipino language.  An investigation conducted at the time and all of the other evidence on file at that time led to the conclusion that the appellant had fraudulently assumed the Veteran's identity.

Therefore, the Board finds that the evidence received since the November 2010 administrative decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's claim of legal entitlement to VA benefits. Consequently, new and material evidence has not been received to reopen such claim and the appellant's appeal must be denied.


ORDER

New and material evidence having not been submitted, the claim for legal entitlement to VA benefits is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


